Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 1 of 28




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   JERALD VARGAS MALESPIN,                              Case No.
   Individually and On Behalf of All Others
   Similarly Situated,
                                                        CLASS ACTION COMPLAINT
                                      Plaintiff,

                          v.                            JURY TRIAL DEMANDED

   LONGEVERON INC., GEOFF GREEN,
   JAMES CLAVIJO, JOSHUA M. HARE,
   DONALD M. SOFFER, NEIL E. HARE,
   and ROCK SOFFER,

                                      Defendants.


           Plaintiff Jerald Vargas Malespin (“Plaintiff”), individually and on behalf of all others

  similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

  Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

  own acts, and information and belief as to all other matters, based upon, inter alia, the investigation

  conducted by and through Plaintiff’s attorneys, which included, among other things, a review of

  the Defendants’ public documents, conference calls and announcements made by Defendants,

  United States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press

  releases published by and regarding Longeveron Inc. (“Longeveron” or the “Company”), analysts’

  reports and advisories about the Company, and information readily obtainable on the Internet.

  Plaintiff believes that substantial additional evidentiary support will exist for the allegations set

  forth herein after a reasonable opportunity for discovery.




  {00457092;1 }
                                                    1
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 2 of 28




                                     NATURE OF THE ACTION

           1.     This is a federal securities class action on behalf of a class consisting of all persons

  and entities other than Defendants that purchased or otherwise acquired: (a) Longeveron Class A

  common stock pursuant and/or traceable to the Offering Documents (defined below) issued in

  connection with the Company’s initial public offering conducted on or about February 12, 2021

  (the “IPO” or “Offering”); and/or (b) Longeveron securities between February 12, 2021 and

  August 12, 2021, both dates inclusive (the “Class Period”). Plaintiff pursues claims against the

  Defendants under the Securities Act of 1933 (the “Securities Act”) and the Securities Exchange

  Act of 1934 (the “Exchange Act”).

           2.     Longeveron is a clinical stage biotechnology company that engages in developing

  cellular therapies for aging-related and life-threatening conditions.          The Company’s lead

  investigational product is Lomecel-B, a cell-based therapy product that is derived from culture-

  expanded medicinal signaling cells that are sourced from the bone marrow of young healthy adult

  donors. Longeveron is conducting, among other trials, a Phase 2b trial of its Lomecel-B product

  for aging frailty (the “Phase 2b Aging Frailty Trial”). The Phase 2b Aging Frailty Trial’s primary

  efficacy endpoint is the change from baseline in the six-minute walk test (“6MWT”) at six months

  (or 180 days) for Lomecel-B subjects compared to placebo subjects.

           3.     On January 19, 2021, Longeveron filed a registration statement on Form S-1 with

  the SEC in connection with the IPO, which, after several amendments, was declared effective by

  the SEC on February 11, 2021 (the “Registration Statement”).

           4.     On or about February 12, 2021, pursuant to the Registration Statement,

  Longeveron’s Class A common stock began trading on the Nasdaq Capital Market (“NASDAQ”)

  under the ticker symbol “LGVN.”


  {00457092;1 }
                                                     2
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 3 of 28




           5.     Also on February 12, 2021, Longeveron filed a prospectus on Form 424B4 with the

  SEC in connection with the IPO, which incorporated and formed part of the Registration Statement

  (the “Prospectus” and, together with the Registration Statement, the “Offering Documents”).

           6.     Pursuant to the Offering Documents, Longeveron conducted the IPO, issuing 2.66

  million shares of its Class A common stock to the public at the Offering price of $10.00 per share,

  for approximate proceeds of $24.7 million to the Company after applicable underwriting discounts

  and commissions, and before expenses.

           7.     The Offering Documents were negligently prepared and, as a result, contained

  untrue statements of material fact or omitted to state other facts necessary to make the statements

  made not misleading and were not prepared in accordance with the rules and regulations governing

  their preparation. Additionally, throughout the Class Period, Defendants made materially false

  and misleading statements regarding the Company’s business, operations, and compliance

  policies. Specifically, the Offering Documents and Defendants made false and/or misleading

  statements and/or failed to disclose that: (i) Lomecel-B was not as effective in treating aging frailty

  as Defendants had led investors to believe; (ii) accordingly, Lomecel-B’s clinical and commercial

  prospects with respect to aging frailty were overstated; and (iii) as a result, the Offering Documents

  and Defendants’ public statements throughout the Class Period were materially false and/or

  misleading and failed to state information required to be stated therein.

           8.     On August 13, 2021, Longeveron issued two press releases—one announcing

  topline results of the Phase 2b Aging Frailty Trial, and a second providing a corporate update and

  reporting the Company’s financial results for the second quarter of 2021. Both press releases

  disclosed, among other results, that Lomecel-B had “not achiev[ed] . . . statistical significance for

  the pairwise comparison to placebo” with respect to the primary efficacy endpoint.


  {00457092;1 }
                                                    3
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 4 of 28




           9.     On this news, Longeveron’s stock price fell $1.51 per share, or 27.91%, to close at

  $3.90 per share on August 13, 2021, representing a total decline of 61% from the Offering price.

           10.    As of the time this Complaint was filed, Longeveron’s stock price continues to trade

  below the $10.00 per share Offering price, damaging investors.

           11.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

  in the market value of Longeveron’s securities, Plaintiff and other Class members have suffered

  significant losses and damages.

                                    JURISDICTION AND VENUE

           12.    The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

  Securities Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and 20(a) of the Exchange Act (15

  U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §

  240.10b-5).

           13.    This Court has jurisdiction over the subject matter of this action pursuant to 28

  U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the Exchange

  Act (15 U.S.C. § 78aa).

           14.    Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

  (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Longeveron is headquartered in this Judicial District,

  Defendants conduct business in this Judicial District, and a significant portion of Defendants’

  actions took place within this Judicial District.

           15.    In connection with the acts alleged in this Complaint, Defendants, directly or

  indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

  to, the mails, interstate telephone communications, and the facilities of the national securities

  markets.


  {00457092;1 }
                                                      4
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 5 of 28




                                               PARTIES

            16.   Plaintiff, as set forth in the attached Certification, purchased or otherwise acquired

  Longeveron common stock pursuant and/or traceable to the Offering Documents issued in

  connection with the IPO, and/or purchased or otherwise acquired Longeveron securities at

  artificially inflated prices during the Class Period, and suffered damages as a result of the federal

  securities law violations and false and/or misleading statements and/or material omissions alleged

  herein.

            17.   Defendant Longeveron is a Delaware corporation with principal executive offices

  located at 1951 NW 7th Avenue, Suite 520, Miami, Florida 33136. The Company’s Class A

  common stock trades in an efficient market on the NASDAQ under the ticker symbol “LGVN.”

            18.   Defendant Geoff Green (“Green”) has served as Longeveron’s Chief Executive

  Officer at all relevant times. Green signed or authorized the signing of the Registration Statement

  filed with the SEC.

            19.   Defendant James Clavijo (“Clavijo”) has served as Longeveron’s Chief Financial

  Officer at all relevant times. Clavijo signed or authorized the signing of the Registration

  Statement filed with the SEC.

            20.   Defendants Green and Clavijo are sometimes referred to herein collectively as the

  “Exchange Act Individual Defendants.”

            21.   The Exchange Act Individual Defendants possessed the power and authority to

  control the contents of Longeveron’s SEC filings, press releases, and other market

  communications.       The Exchange Act Individual Defendants were provided with copies of

  Longeveron’s SEC filings and press releases alleged herein to be misleading prior to or shortly

  after their issuance and had the ability and opportunity to prevent their issuance or to cause them


  {00457092;1 }
                                                    5
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 6 of 28




  to be corrected. Because of their positions with Longeveron, and their access to material

  information available to them but not to the public, the Exchange Act Individual Defendants knew

  that the adverse facts specified herein had not been disclosed to and were being concealed from

  the public, and that the positive representations being made were then materially false and

  misleading. The Exchange Act Individual Defendants are liable for the false statements and

  omissions pleaded herein.

           22.    Longeveron and the Exchange Act Individual Defendants are sometimes referred

  to herein collectively as the “Exchange Act Defendants.”

           23.    Defendant Joshua M. Hare (“J. Hare”) served as a Manager of Longeveron at the

  time of the IPO and is currently Chairman of the Company’s Board of Directors (the “Board”). J.

  Hare is also a co-founder of the Company. J. Hare signed or authorized the signing of the

  Registration Statement filed with the SEC.

           24.    Defendant Donald M. Soffer (“D. Soffer”) served as a Manager of Longeveron at

  the time of the IPO and is currently on the Board. D. Soffer is also a co-founder of the Company.

  D. Soffer signed or authorized the signing of the Registration Statement filed with the SEC.

           25.    Defendant Neil E. Hare (“N. Hare”) served as a Manager of Longeveron at the

  time of the IPO and is currently on the Board. N. Hare signed or authorized the signing of the

  Registration Statement filed with the SEC.

           26.    Defendant Rock Soffer (“R. Soffer”) served as a Manager of Longeveron at the

  time of the IPO. R. Soffer signed or authorized the signing of the Registration Statement filed

  with the SEC.




  {00457092;1 }
                                                 6
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 7 of 28




           27.    The Exchange Act Individual Defendants and Defendants J. Hare, D. Soffer, N.

  Hare, and R. Soffer are sometimes referred to herein collectively as the “Securities Act Individual

  Defendants.”

           28.    As directors, executive officers and/or major shareholders of the Company, the

  Securities Act Individual Defendants participated in the solicitation and sale of Longeveron

  common stock in the IPO for their own benefit and the benefit of Longeveron. The Securities Act

  Individual Defendants were key members of the IPO working group and executives of Longeveron

  who pitched investors to purchase the shares sold in the IPO.

           29.    Longeveron and the Securities Act Individual Defendants are sometimes referred

  to herein collectively as the “Securities Act Defendants.”

           30.    The Exchange Act Defendants and the Securities Act Defendants are sometimes

  collectively, in whole or in part, referred to herein as the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

                                             Background

           31.    Longeveron is a clinical stage biotechnology company that engages in developing

  cellular therapies for aging-related and life-threatening conditions.        The Company’s lead

  investigational product is Lomecel-B, a cell-based therapy product that is derived from culture-

  expanded medicinal signaling cells that are sourced from the bone marrow of young healthy adult

  donors. Longeveron is conducting, among other trials, the Phase 2b Aging Frailty Trial. That

  trial’s primary efficacy endpoint is the change from baseline in the 6MWT at six months (or 180

  days) for Lomecel-B subjects compared to placebo subjects.




  {00457092;1 }
                                                   7
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 8 of 28




           32.    On January 19, 2021, Longeveron filed the Registration Statement on Form S-1

  with the SEC in connection with the IPO, which, after several amendments, was declared effective

  by the SEC on February 11, 2021.

           33.    On or about February 12, 2021, pursuant to the Registration Statement,

  Longeveron’s Class A common stock began trading on the NASDAQ under the ticker symbol

  “LGVN.”

           34.    Also on February 12, 2021, Longeveron filed the Prospectus on Form 424B4 with

  the SEC in connection with the IPO, which incorporated and formed part of the Registration

  Statement.

           35.    Pursuant to the Offering Documents, Longeveron conducted the IPO, issuing 2.66

  million shares of its Class A common stock to the public at the Offering price of $10.00 per share,

  for approximate proceeds of $24.7 million to the Company after applicable underwriting discounts

  and commissions, and before expenses.

           Materially False and Misleading Statements Issued in the Offering Documents

           36.    The Offering Documents touted Lomecel-B’s effectiveness in treating aging frailty,

  stating, in relevant part, that “[r]esults from our ongoing clinical trials, in which more than 250

  subjects have received Lomecel-B, have shown . . . [that] Aging Frailty subjects given Lomecel-

  B showed statistically significant improvement in physical function compared to subjects receiving

  placebo” and that “Aging Frailty subjects, who historically do not respond effectively to vaccines,

  had a post-vaccination immune response in 19/19 (100%) of the subjects given Lomecel-B in

  advance of receiving influenza vaccine.”

           37.    The Offering Documents also represented that Lomecel-B was chosen as a potential

  treatment for aging frailty based on its purported mechanisms of action, while noting that early


  {00457092;1 }
                                                  8
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 9 of 28




  clinical data showed that Lomecel-B could improve aspects of physical functioning and immune

  function. Specifically, in this regard, the Offering Documents stated, in relevant part:

           We are evaluating Lomecel-B as a therapy for Aging Frailty because the potential
           mechanisms of action may suitably address many of the features and underpinnings
           of this condition. Foremost, Lomecel-B has the potential to reduce inflammation
           associated with Aging Frailty, and to promote an anti-inflammatory state by
           releasing anti-inflammatory molecules, which can promote physiological
           restoration to a more normal state. As our early clinical data show, Lomecel-B may
           be able to improve aspects of physical functioning, as well as immune function.

           38.    Additionally, the Offering Documents highlighted the market opportunity for

  Lomecel-B in treating aging frailty, stating, in relevant part, that “U.S. leading geriatricians and

  epidemiologists from Johns Hopkins University estimate approximately 15% of community-

  dwelling individuals 65 years and older in the U.S. have Aging Frailty”; that “[a]nother 45% are

  considered at risk for becoming frail, or ‘pre-frail[,]’”; that “[t]hese equate to 8.1 million and 24.3

  million people, respectively”; that “[b]y 2035, the number of individuals with Aging Frailty is

  projected to reach over 11.4 million”; that “[t]hose with Aging Frailty are disproportionately high

  consumers of healthcare resources with potentially crippling economic consequences”; and that

  “[d]eveloping treatments for this unmet medical need is a priority for many single-payor healthcare

  systems[.]”

           39.    With specific respect to the Phase 2b Aging Frailty Trial, the Offering Documents

  stated, inter alia, that “[t]he Phase 2b Trial is our most advanced clinical trial in our Aging Frailty

  program”; that “[t]he trial design was guided by input from FDA’s Center for Biologics Evaluation

  and Research (CBER), and Longeveron’s scientific and clinical advisors”; that “[t]he results of

  our Aging Frailty trials will be evaluated and discussed with FDA to determine what could be an

  acceptable and appropriate primary efficacy endpoint(s), in an approvable indication”; that “[i]n

  lieu of long-term clinical outcomes . . . as endpoints requiring large expensive long trials, the U.S.


  {00457092;1 }
                                                    9
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 10 of 28




   FDA has indicated that the 6MWT could be a suitable co-primary or composite primary endpoint

   in this indication, [for example,] if included with a validated PRO and a suitable biomarker”; that

   “[t]his Phase 2b Trial is fully-enrolled and patient follow-up is ongoing”; and that “[w]e anticipate

   reporting data in the second quarter of 2021.”

            40.    The statements referenced in ¶¶ 36-39 were materially false and misleading because

   the Offering Documents were negligently prepared and, as a result, contained untrue statements of

   material fact or omitted to state other facts necessary to make the statements made not misleading

   and were not prepared in accordance with the rules and regulations governing their preparation.

   Specifically, the Offering Documents made false and/or misleading statements and/or failed to

   disclose that: (i) Lomecel-B was not as effective in treating aging frailty as Defendants had led

   investors to believe; (ii) accordingly, Lomecel-B’s clinical and commercial prospects with respect

   to aging frailty were overstated; and (iii) as a result, the Offering Documents were materially false

   and/or misleading and failed to state information required to be stated therein.

             Materially False and Misleading Statements Issued During the Class Period

            41.    The Class Period begins on February 12, 2021, when Longeveron’s Class A

   common stock began publicly trading on the NASDAQ pursuant to the materially false or

   misleading statements or omissions in the Offering Documents, as referenced in ¶¶ 36-39, supra.

            42.    On March 30, 2021, Longeveron issued a press release providing a corporate update

   and reporting the Company’s fourth quarter and full year 2020 financial results (the “4Q/FY20

   Press Release”). In addition to other results, that press release provided certain business updates

   from the first quarter of the Company’s fiscal year 2021, including that the Company had

   “[s]uccessfully completed [a] 150 subject Phase 2b clinical study of Lomecel-B infusion for Aging

   Frailty, with top-line trial results anticipated in the third quarter of 2021.”


   {00457092;1 }
                                                      10
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 11 of 28




            43.    The 4Q/FY20 Press Release also touted the breadth of data accumulated on

   Lomecel-B’s potential treatment of aging frailty, stating, in relevant part, that “Longeveron’s

   Aging Frailty research program spans 5 clinical programs in 3 different countries,” including “two

   US randomized, placebo-controlled Phase 2 trials, a sub-study of the effects of Lomecel-B in

   Aging Frailty subjects with Metabolic Syndrome, a Japanese Phase 2 study pending initiation, and

   a Treatment Registry Trial in Nassau, The Bahamas.”

            44.    Additionally, the 4Q/FY20 Press Release quoted Defendant Green, who stated,

   inter alia, that “[w]e are proud of the significant progress made throughout 2020 and into 2021,

   including our successful IPO in February, which has positioned Longeveron with a stronger

   balance sheet and the ability to continue to advance the diverse Lomecel-B pipeline of trials”; that

   “both of our US Aging Frailty Phase 2 trials will have top line efficacy data available in the 3rd

   quarter of 2021”; and that “[t]his will be very exciting year for Longeveron, with several clinical

   trial and clinical data-driven catalysts on the near horizon.”

            45.    Also on March 30, 2021, Longeveron hosted a conference call with analysts and

   investors to discuss the Company’s fourth quarter and full year 2020 results. On that call,

   Defendant Green reiterated substantively the same statements as referenced in ¶¶ 37-38, supra,

   representing that Lomecel-B was chosen as a potential treatment for aging frailty based on its

   purported mechanisms of action, while noting that early clinical data showed that Lomecel-B could

   improve aspects of physical functioning and immune function; and highlighting the market

   opportunity for Lomecel-B in treating aging frailty.

            46.    That same day, Longeveron filed an annual report on Form 10-K with the SEC,

   reporting the Company’s financial and operating results for the quarter and year ended December

   31, 2020 (the “2020 10-K”). The 2020 10-K contained substantively the same statements as


   {00457092;1 }
                                                    11
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 12 of 28




   referenced in ¶¶ 37-39, supra, representing that Lomecel-B was chosen as a potential treatment

   for aging frailty based on its purported mechanisms of action, while noting that early clinical data

   showed that Lomecel-B could improve aspects of physical functioning and immune function;

   highlighting the market opportunity for Lomecel-B in treating aging frailty; and describing the

   development and progress of the Phase 2b Aging Frailty Trial, while advising that “[t]h[e] Phase

   2b [Aging Frailty] Trial is Complete and we anticipate reporting data in the third quarter of 2021.”

            47.    Appended as exhibits to the 2020 10-K were signed certifications pursuant to the

   Sarbanes-Oxley Act of 2002 (“SOX”), wherein the Exchange Act Individual Defendants certified

   that “the [2020 10-K] fully complies with the requirements of Section 13(a) or 15(d) of the

   [Exchange Act]” and that “the information contained in the [2020 10-K] fairly presents, in all

   material respects, the financial condition and results of operations of the Company.”

            48.    On May 14, 2021, Longeveron issued a press release providing a corporate update

   and reporting the Company’s first quarter 2021 financial results (the “1Q21 Press Release”). That

   press release advised, in relevant part, that “Longeveron plans to announce the top line safety and

   efficacy results from . . . the US Phase 2b Aging Frailty trial . . . in the third quarter of 2021”; that

   “[t]he Company plans to present the data [from the Phase 2b Aging Frailty Trial] at the 2021

   International Conference on Frailty & Sarcopenia Research (ICFSR) on September 29th”; and

   that “ICFSR’s scientific committee has invited the Company to present the data during a round

   table presentation.”

            49.    The 1Q21 Press Release also quoted Defendant Green, who discussed the market

   potential for treating aging frailty and the Company’s historical focus on developing that treatment,

   stating, in relevant part, that “[a]ging is the number one risk factor for chronic disease” and “[o]ur




   {00457092;1 }
                                                      12
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 13 of 28




   focus since day one has been to develop safe and effective allogeneic cell therapy solutions for the

   treatment and prevention of these diseases.”

            50.    Also on May 14, 2021, Longeveron hosted a conference call with analysts and

   investors to discuss the Company’s first quarter 2021 results (the “1Q21 Investor Call”). On that

   call, Defendant Green reiterated substantively the same statements as referenced in ¶ 49, supra,

   regarding the market potential for treating aging frailty and the Company’s historical focus on

   developing that treatment, and in this same vein further stated, in relevant part:

            The fact that there isn’t a single drug approved or a therapeutic approved anywhere
            in the world for the indication of Aging Frailty, those two trials [including the Phase
            2b Aging Frailty Trial] are events that we really look forward to, we’ve been
            working on aging frailty research for almost four years, now we have partners in
            the national institutes on aging . . . . So I think everybody out there should be
            looking forward to the data and looking forward to see if there is a potential
            treatment on the horizon that can prevent or reverse these sort of progressive
            degenerative and devastating syndromes like aging related frailties.

            So it’s the release of data and the transition to these new phases of development
            that for us are really the catalyst that we’re looking forward to.

            51.    Defendant J. Hare also made positive statements regarding Longeveron’s clinical

   programs on the 1Q21 Investor Call, while indicating that Lomecel-B’s clinical data would

   eventually support the drug’s approval. Specifically, Defendant J. Hare stated, in relevant part:

            I would completely agree that we face a very exciting upcoming two quarters,
            where we’ll be releasing a substantial amounts [sic] of new clinical information and
            disseminating that information at important venues . . . . So the timing is very
            fortunate in that we have a large amount of data being released in a short amount
            of time, that together will . . . allow us to optimize the development strategies that
            we’ll be using to take this product from where it is now through to approval in
            major venues like the United States . . . .

            52.    That same day, Longeveron filed a quarterly report on Form 10-Q with the SEC,

   reporting the Company’s financial and operating results for the quarter ended March 31, 2021 (the

   “1Q21 10-Q”). The 1Q21 10-Q described the “successful completion” of the Phase 2b Aging


   {00457092;1 }
                                                      13
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 14 of 28




   Frailty Trial, stating, in relevant part, that “[i]n the first quarter of 2021 we announced successful

   completion of the . . . Phase 2b clinical study of Lomecel-B infusion for subjects with Aging

   Frailty”; that “[t]his 150-subject, randomized, placebo-controlled multicenter trial is intended to

   evaluate [inter alia] . . . the effect [of Lomecel-B] on signs and symptoms of Aging Frailty”; and

   that “[t]he top-line trial results are anticipated in the third quarter of 2021.”

            53.    Appended as an exhibit to the 1Q21 10-Q were substantively the same SOX

   certifications as referenced in ¶ 47, supra, signed by the Exchange Act Individual Defendants.

            54.    The statements referenced in ¶¶ 41-53 were materially false and misleading because

   the Exchange Act Defendants made false and/or misleading statements, as well as failed to disclose

   material adverse facts about the Company’s business, operations, and compliance policies.

   Specifically, the Exchange Act Defendants made false and/or misleading statements and/or failed

   to disclose that: (i) Lomecel-B was not as effective in treating aging frailty as Defendants had led

   investors to believe; (ii) accordingly, Lomecel-B’s clinical and commercial prospects with respect

   to aging frailty were overstated; (iii) as a result of all the foregoing, Longeveron’s financial and

   business prospects were also overstated; and (iv) as a result, the Company’s public statements were

   materially false and misleading at all relevant times.

                                            The Truth Emerges

            55.    On August 13, 2021, Longeveron issued two press releases—one announcing

   topline results of the Phase 2b Aging Frailty Trial, and a second providing a corporate update and

   reporting the Company’s financial results for the second quarter of 2021. Both press releases

   disclosed, among other results, that Lomecel-B had “not achiev[ed] . . . statistical significance for

   the pairwise comparison to placebo” with respect to the primary efficacy endpoint. In explaining

   this result, those press releases further disclosed the following:


   {00457092;1 }
                                                      14
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 15 of 28




                  Primary analysis of the primary efficacy endpoint: The primary analysis
                   compared the change from baseline in 6MWT distance for the four Lomecel-B
                   cohorts to the placebo cohort at Day 180 . . . . [A]fter adjusting for multiple
                   comparisons using the Hochberg method (1988), the four Lomecel-B cohorts
                   did not show a statistically significant placebo-adjusted difference . . . .

   (Second emphasis added.)

            56.       On this news, Longeveron’s stock price fell $1.51 per share, or 27.91%, to close at

   $3.90 per share on August 13, 2021, representing a total decline of 61% from the Offering price.

            57.       As of the time this Complaint was filed, Longeveron’s stock price continues to trade

   below the $10.00 per share Offering price, damaging investors.

            58.        As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

   in the market value of Longeveron’s securities, Plaintiff and other Class members have suffered

   significant losses and damages.

                             PLAINTIFF’S CLASS ACTION ALLEGATIONS

            59.       Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

   Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons and entities other than

   Defendants that purchased or otherwise acquired: (a) Longeveron common stock in the IPO or

   purchased Longeveron securities thereafter in the stock market pursuant and/or traceable to the

   Company’s Offering Documents issued in connection with the IPO; or (b) Longeveron securities

   during the Class Period; and were damaged thereby (the “Class”). Excluded from the Class are

   Defendants, the officers and directors of the Company, at all relevant times, members of their

   immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

   which Defendants have or had a controlling interest.

            60.       The members of the Class are so numerous that joinder of all members is

   impracticable. Throughout the Class Period, Longeveron securities were actively traded on the


   {00457092;1 }
                                                       15
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 16 of 28




   NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

   be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

   thousands of members in the proposed Class. Record owners and other members of the Class may

   be identified from records maintained by Longeveron or its transfer agent and may be notified of

   the pendency of this action by mail, using the form of notice similar to that customarily used in

   securities class actions.

            61.        Plaintiff’s claims are typical of the claims of the members of the Class as all

   members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

   federal law that is complained of herein.

            62.        Plaintiff will fairly and adequately protect the interests of the members of the Class

   and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

   no interests antagonistic to or in conflict with those of the Class.

            63.        Common questions of law and fact exist as to all members of the Class and

   predominate over any questions solely affecting individual members of the Class. Among the

   questions of law and fact common to the Class are:

                       whether the federal securities laws were violated by Defendants’ acts as alleged
                        herein;

                       whether statements made by Defendants to the investing public in the Offering
                        Documents for the IPO, or during the Class Period, misrepresented material facts
                        about the business, operations and management of Longeveron;

                       whether the Securities Act Individual Defendants negligently prepared the
                        Offering Documents for the IPO and, as a result, the Offering Documents
                        contained untrue statements of material fact or omitted to state other facts
                        necessary to make the statements made not misleading, and were not prepared in
                        accordance with the rules and regulations governing their preparation;

                       whether the Exchange Act Individual Defendants caused Longeveron to issue
                        false and misleading financial statements during the Class Period;


   {00457092;1 }
                                                        16
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 17 of 28




                        whether certain Defendants acted knowingly or recklessly in issuing false and
                         misleading financial statements;

                        whether the prices of Longeveron securities during the Class Period were
                         artificially inflated because of the Defendants’ conduct complained of herein; and

                        whether the members of the Class have sustained damages and, if so, what is the
                         proper measure of damages.

            64.        A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

   damages suffered by individual Class members may be relatively small, the expense and burden

   of individual litigation make it impossible for members of the Class to individually redress the

   wrongs done to them. There will be no difficulty in the management of this action as a class action.

            65.        Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

   on-the-market doctrine in that:

                        Defendants made public misrepresentations or failed to disclose material facts
                         during the Class Period;

                        the omissions and misrepresentations were material;

                        Longeveron securities are traded in an efficient market;

                        the Company’s shares were liquid and traded with moderate to heavy volume
                         during the Class Period;

                        the Company traded on the NASDAQ and was covered by multiple analysts;

                        the misrepresentations and omissions alleged would tend to induce a reasonable
                         investor to misjudge the value of the Company’s securities; and

                        Plaintiff and members of the Class purchased, acquired and/or sold Longeveron
                         securities between the time the Defendants failed to disclose or misrepresented
                         material facts and the time the true facts were disclosed, without knowledge of
                         the omitted or misrepresented facts.

            66.        Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

   presumption of reliance upon the integrity of the market.

   {00457092;1 }
                                                         17
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 18 of 28




            67.    Alternatively, Plaintiff and the members of the Class are entitled to the presumption

   of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

   United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

   their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                                COUNT I

        (Violations of Section 11 of the Securities Act Against the Securities Act Defendants)

            68.    Plaintiff repeats and incorporates each and every allegation contained above as if

   fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

            69.    This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. § 77k,

   on behalf of the Class, against the Securities Act Defendants.

            70.    The Offering Documents for the IPO were inaccurate and misleading, contained

   untrue statements of material facts, omitted to state other facts necessary to make the statements

   made not misleading, and omitted to state material facts required to be stated therein.

            71.    Longeveron is the registrant for the IPO. The Securities Act Defendants named

   herein were responsible for the contents and dissemination of the Offering Documents.

            72.    As issuer of the shares, Longeveron is strictly liable to Plaintiff and the Class for

   the misstatements and omissions in the Offering Documents.

            73.    None of the Securities Act Defendants named herein made a reasonable

   investigation or possessed reasonable grounds for the belief that the statements contained in the

   Offering Documents were true and without omissions of any material facts and were not

   misleading.

            74.    By reasons of the conduct herein alleged, each Securities Act Defendant violated,

   and/or controlled a person who violated Section 11 of the Securities Act.


   {00457092;1 }
                                                    18
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 19 of 28




            75.    Plaintiff acquired Longeveron shares pursuant and/or traceable to the Offering

   Documents for the IPO.

            76.    Plaintiff and the Class have sustained damages. The value of Longeveron securities

   has declined substantially subsequent to and because of the Securities Act Defendants’ violations.

                                               COUNT II

         (Violations of Section 15 of the Securities Act Against the Securities Act Individual
                                             Defendants)

            77.    Plaintiff repeats and incorporates each and every allegation contained above as if

   fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

            78.    This Count is asserted against the Securities Act Individual Defendants and is based

   upon Section 15 of the Securities Act, 15 U.S.C. § 77o.

            79.    The Securities Act Individual Defendants, by virtue of their offices, directorship,

   and specific acts were, at the time of the wrongs alleged herein and as set forth herein, controlling

   persons of Longeveron within the meaning of Section 15 of the Securities Act. The Securities Act

   Individual Defendants had the power and influence and exercised the same to cause Longeveron

   to engage in the acts described herein.

            80.    The Securities Act Individual Defendants’ positions made them privy to and

   provided them with actual knowledge of the material facts concealed from Plaintiff and the Class.

            81.    By virtue of the conduct alleged herein, the Securities Act Individual Defendants

   are liable for the aforesaid wrongful conduct and are liable to Plaintiff and the Class for damages

   suffered.




   {00457092;1 }
                                                    19
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 20 of 28




                                               COUNT III

    (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                              Against the Exchange Act Defendants)

            82.    Plaintiff repeats and re-alleges each and every allegation contained above as if fully

   set forth herein.

            83.    This Count is asserted against the Exchange Act Defendants and is based upon

   Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder

   by the SEC.

            84.    During the Class Period, the Exchange Act Defendants engaged in a plan, scheme,

   conspiracy and course of conduct, pursuant to which they knowingly or recklessly engaged in acts,

   transactions, practices and courses of business which operated as a fraud and deceit upon Plaintiff

   and the other members of the Class; made various untrue statements of material facts and omitted

   to state material facts necessary in order to make the statements made, in light of the circumstances

   under which they were made, not misleading; and employed devices, schemes and artifices to

   defraud in connection with the purchase and sale of securities. Such scheme was intended to, and,

   throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and other

   Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

   Longeveron securities; and (iii) cause Plaintiff and other members of the Class to purchase or

   otherwise acquire Longeveron securities and options at artificially inflated prices. In furtherance

   of this unlawful scheme, plan and course of conduct, the Exchange Act Defendants, and each of

   them, took the actions set forth herein.

            85.    Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

   Exchange Act Defendants participated directly or indirectly in the preparation and/or issuance of

   the quarterly and annual reports, SEC filings, press releases and other statements and documents

   {00457092;1 }
                                                    20
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 21 of 28




   described above, including statements made to securities analysts and the media that were designed

   to influence the market for Longeveron securities. Such reports, filings, releases and statements

   were materially false and misleading in that they failed to disclose material adverse information

   and misrepresented the truth about Longeveron’s finances and business prospects.

            86.     By virtue of their positions at Longeveron, the Exchange Act Defendants had

   actual knowledge of the materially false and misleading statements and material omissions alleged

   herein and intended thereby to deceive Plaintiff and the other members of the Class, or, in the

   alternative, the Exchange Act Defendants acted with reckless disregard for the truth in that they

   failed or refused to ascertain and disclose such facts as would reveal the materially false and

   misleading nature of the statements made, although such facts were readily available to the

   Exchange Act Defendants. Said acts and omissions of the Exchange Act Defendants were

   committed willfully or with reckless disregard for the truth. In addition, each of the Exchange Act

   Defendants knew or recklessly disregarded that material facts were being misrepresented or

   omitted as described above.

            87.    Information showing that the Exchange Act Defendants acted knowingly or with

   reckless disregard for the truth is peculiarly within the Exchange Act Defendants’ knowledge and

   control. As the senior managers and/or directors of Longeveron, the Exchange Act Individual

   Defendants had knowledge of the details of Longeveron’s internal affairs.

            88.    The Exchange Act Individual Defendants are liable both directly and indirectly for

   the wrongs complained of herein. Because of their positions of control and authority, the Exchange

   Act Individual Defendants were able to and did, directly or indirectly, control the content of the

   statements of Longeveron. As officers and/or directors of a publicly-held company, the Exchange

   Act Individual Defendants had a duty to disseminate timely, accurate, and truthful information


   {00457092;1 }
                                                   21
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 22 of 28




   with respect to Longeveron’s businesses, operations, future financial condition and future

   prospects. As a result of the dissemination of the aforementioned false and misleading reports,

   releases and public statements, the market price of Longeveron securities was artificially inflated

   throughout the Class Period. In ignorance of the adverse facts concerning Longeveron’s business

   and financial condition which were concealed by the Exchange Act Defendants, Plaintiff and the

   other members of the Class purchased or otherwise acquired Longeveron securities at artificially

   inflated prices and relied upon the price of the securities, the integrity of the market for the

   securities and/or upon statements disseminated by the Exchange Act Defendants, and were

   damaged thereby.

            89.    During the Class Period, Longeveron securities were traded on an active and

   efficient market. Plaintiff and the other members of the Class, relying on the materially false and

   misleading statements described herein, which the Exchange Act Defendants made, issued or

   caused to be disseminated, or relying upon the integrity of the market, purchased or otherwise

   acquired shares of Longeveron securities at prices artificially inflated by the Exchange Act

   Defendants’ wrongful conduct. Had Plaintiff and the other members of the Class known the truth,

   they would not have purchased or otherwise acquired said securities, or would not have purchased

   or otherwise acquired them at the inflated prices that were paid. At the time of the purchases

   and/or acquisitions by Plaintiff and the Class, the true value of Longeveron securities was

   substantially lower than the prices paid by Plaintiff and the other members of the Class. The

   market price of Longeveron securities declined sharply upon public disclosure of the facts alleged

   herein to the injury of Plaintiff and Class members.




   {00457092;1 }
                                                   22
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 23 of 28




            90.    By reason of the conduct alleged herein, the Exchange Act Defendants knowingly

   or recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-

   5 promulgated thereunder.

            91.    As a direct and proximate result of the Exchange Act Defendants’ wrongful

   conduct, Plaintiff and the other members of the Class suffered damages in connection with their

   respective purchases, acquisitions and sales of the Company’s securities during the Class Period,

   upon the disclosure that the Company had been disseminating misrepresented financial statements

   to the investing public.

                                               COUNT IV

       (Violations of Section 20(a) of the Exchange Act Against the Exchange Act Individual
                                             Defendants)

            92.    Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

   paragraphs as if fully set forth herein.

            93.    During the Class Period, the Exchange Act Individual Defendants participated in

   the operation and management of Longeveron, and conducted and participated, directly and

   indirectly, in the conduct of Longeveron’s business affairs. Because of their senior positions, they

   knew the adverse non-public information about Longeveron’s misstatement of income and

   expenses and false financial statements.

            94.    As officers and/or directors of a publicly owned company, the Exchange Act

   Individual Defendants had a duty to disseminate accurate and truthful information with respect to

   Longeveron’s financial condition and results of operations, and to correct promptly any public

   statements issued by Longeveron which had become materially false or misleading.

            95.    Because of their positions of control and authority as senior officers, the Exchange

   Act Individual Defendants were able to, and did, control the contents of the various reports, press

   {00457092;1 }
                                                    23
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 24 of 28




   releases and public filings which Longeveron disseminated in the marketplace during the Class

   Period concerning Longeveron’s results of operations. Throughout the Class Period, the Exchange

   Act Individual Defendants exercised their power and authority to cause Longeveron to engage in

   the wrongful acts complained of herein. The Exchange Act Individual Defendants therefore, were

   “controlling persons” of Longeveron within the meaning of Section 20(a) of the Exchange Act. In

   this capacity, they participated in the unlawful conduct alleged which artificially inflated the

   market price of Longeveron securities.

            96.    Each of the Exchange Act Individual Defendants, therefore, acted as a controlling

   person of Longeveron. By reason of their senior management positions and/or being directors of

   Longeveron, each of the Exchange Act Individual Defendants had the power to direct the actions

   of, and exercised the same to cause, Longeveron to engage in the unlawful acts and conduct

   complained of herein. Each of the Exchange Act Individual Defendants exercised control over the

   general operations of Longeveron and possessed the power to control the specific activities which

   comprise the primary violations about which Plaintiff and the other members of the Class

   complain.

            97.    By reason of the above conduct, the Exchange Act Individual Defendants are liable

   pursuant to Section 20(a) of the Exchange Act for the violations committed by Longeveron.

                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff demands judgment against Defendants as follows:

            A.     Determining that the instant action may be maintained as a class action under Rule

   23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

            B.     Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

   of the acts and transactions alleged herein;


   {00457092;1 }
                                                   24
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 25 of 28




            C.     Awarding Plaintiff and the other members of the Class prejudgment and post-

   judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

            D.     Awarding such other and further relief as this Court may deem just and proper.

                                   DEMAND FOR TRIAL BY JURY

            Plaintiff hereby demands a trial by jury.

   Dated: September 13, 2021                                 Respectfully submitted,

                                                             MILLER SHAH LLP

                                                             /s/ Jayne A. Goldstein
                                                             Jayne A. Goldstein
                                                             1625 N. Commerce Pkwy, Suite 320
                                                             Fort Lauderdale, Florida 33326
                                                             Telephone: (954) 903-3170
                                                             Facsimile: (866) 300-7367
                                                             jagoldstein@millershah.com

                                                             POMERANTZ LLP
                                                             Thomas H. Przybylowski
                                                             600 Third Avenue
                                                             New York, New York 10016
                                                             Telephone: (212) 661-1100
                                                             Facsimile: (917) 463-1044
                                                             tprzybylowski@pomlaw.com

                                                             Attorneys for Plaintiff




   {00457092;1 }
                                                        25
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 26 of 28



                                         CERTIFICATION PURSUANT
                                       TO FEDERAL SECURITIES LAWS


            1.        I,Jerald Vargas Malespin, make this declaration pursuant to Section 27(a)(2) of the

   Securities Act of 1933 (the “Securities Act”) and/or Section 21D(a)(2) of the Securities Exchange Act of

   1934 (the “Exchange Act”) as amended by the Private Securities Litigation Reform Act of 1995.

            2.        I have reviewed a Complaint against Longeveron Inc. (“Longeveron” or the “Company”)

   and authorize the filing of a comparable complaint on my behalf.

            3.        I did not purchase or acquire Longeveron securities at the direction of plaintiffs’ counsel

   or in order to participate in any private action arising under the Securities Act or the Exchange Act.

            4.        I am willing to serve as a representative party on behalf of a Class of investors who

   purchased or otherwise acquired: (a) Longeveron common stock pursuant and/or traceable to the Offering

   Documents issued in connection with the IPO as specified in the Complaint; and/or (b) Longeveron

   securities during the Class Period as specified in the Complaint; including providing testimony at

   deposition and trial, if necessary. I understand that the Court has the authority to select the most adequate

   lead plaintiff in this action.

            5.        The attached sheet lists all of my transactions in: (a) Longeveron common stock pursuant

   and/or traceable to the Offering Documents issued in connection with the IPO as specified in the

   Complaint; and/or (b) Longeveron securities during the Class Period as specified in the Complaint.

            6.        During the three-year period preceding the date on which this Certification is signed, I

   have not served or sought to serve as a representative party on behalf of a class under the federal

   securities laws.

            7.        I agree not to accept any payment for serving as a representative party on behalf of the

   class as set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable

   costs and expenses directly relating to the representation of the class as ordered or approved by the Court.
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 27 of 28



         8.     I declare under penalty of perjury that the foregoing is true and correct.




   Executed   08/17/2021
                (Date)



                                                  _______________________________________
                                                         (Signature)


                                                         Jerald Vargas Malespin
                                                          (Type or Print Name)
Case 1:21-cv-23303-MGC Document 1 Entered on FLSD Docket 09/13/2021 Page 28 of 28



   Longeveron Inc. (LGVN)                                                     Jerald Vargas Malespin

                                      List of Purchases and Sales

       Transaction                                    Number of                  Price Per
          Type              Date                      Shares/Unit               Share/Unit

         Purchase                  2/16/2021                           857                   $7.5900
         Purchase                  2/16/2021                           766                   $7.6800
         Purchase                  2/19/2021                            30                   $6.7500
         Purchase                  3/18/2021                           987                   $7.3600
         Purchase                  3/23/2021                           840                   $6.8300
         Purchase                  7/12/2021                             1                   $8.2000
         Purchase                  7/27/2021                           270                   $5.9500
         Purchase                  7/27/2021                           100                   $5.8300
           Sale                    3/10/2021                        (1,653)                  $7.6600
